


Exhibit 10.15






OMNIBUS AGREEMENT
This Omnibus Agreement (this “Agreement”) is entered into this 6th day of
November, 2012 (“Effective Date”), by and among First States Investors 3300 B,
L.P., a Delaware limited partnership (“Seller”), National Financial Realty - WFB
East Coast, LLC (“Purchaser”) and KBS REIT Properties, LLC, a Delaware limited
liability company (“KBS1”) and KBS Debt Holdings LLC, a Delaware limited
liability company (“KBS2”) (each a “Guarantor” and collectively, “Guarantors”).
WHEREAS, as of the date hereof, Seller, Purchaser and Guarantors have entered
into forty‑one (41) separate Purchase and Sale Agreements with respect to the
real property therein described (each, a “PSA”, and collectively, the “PSAs”);
WHEREAS, Seller, Purchaser and Guarantor wish to memorialize certain other
agreements among them which are not set forth in the PSAs;
NOW THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto, intending to be legally bound, agree as follows.
1.     Defined Terms.     As used herein the following terms shall have the
respective meanings as set forth below. All other defined terms used herein and
not defined herein shall have the meanings ascribed to such terms in the PSAs.
(a)
“Ceiling” shall mean Five Million Dollars ($5,000,000.00).

(b)
“Floor” shall mean Two Hundred Fifty Thousand Dollars ($250,000.00).

(c)
“Kings Point Property” shall mean the real property located at 6646 W Atlantic
Avenue, Delray Beach, Florida.

(d)
“Master Agreement” shall mean, collectively, as amended, that certain Master
Agreement Regarding Leases dated as of September 22, 2004 by and between
Wachovia Bank, National Association (“Wachovia”) and 3300 LLC, as amended by (i)
that certain First Amendment to Master Agreement dated as of June _, 2005 by and
between Wachovia and 3300 LLC, and (ii) that certain Second Amendment to Master
Agreement dated as of April 1, 2008 by and between Wachovia, 3300 LLC and
Seller.

(e)
“Master Landlord” shall have the meaning ascribed therefor in the Master
Agreement.

(f)
“Pensacola Property” shall mean the real property located at 21 New Warrington
Road, Pensacola, Florida.

(g)
“Properties” shall mean, collectively, the real properties listed on Exhibit A
hereto. Each such property shall be a “Property”.




--------------------------------------------------------------------------------




(h)
“Property Representations” means any representation and warranty of Seller
contained in Section 7.1(f) of any PSA.

(i)
“3300 LLC” shall mean First States Investors 3300, LLC.

(j)
“Wells Purchase Rights” shall mean, collectively, the purchase rights of Wells
Fargo Bank, NA (“Wells”) pursuant to each lease with respect to one of the
Properties (other than the Pensacola Property and the Kings point Property),
each dated as of September 22, 2004, by and between 3300 LLC and Wachovia, each
as assigned to Seller pursuant to that certain Lease Assignment and Assumption
Agreement dated March 25, 2008 (the “Wells Lease”). Each such purchase right
shall be referred to herein as a “Wells Purchase Right”.

2.     Cross Default.     If Purchaser shall default in its obligations to
purchase a property pursuant to any PSA (and shall not cure such default within
the cure period provided in such PSA), such default shall, at Seller’s sole
option, be deemed to be a default by Purchaser pursuant to all of the PSAs and
Seller shall have all of the rights and remedies for each Purchaser’s default
granted to Seller in the PSAs, including, without limitation, Section 15 of each
of the PSAs.
3.     Update Certificates.     Notwithstanding Section 7.2 of each of the PSAs,
Purchaser shall not exercise its right, if any, to terminate any PSA under
numbered clause (ii) in Section 7.2 of such PSA on the basis of any breach of a
Property Representation unless and until the aggregate damages (including a
diminution in the value of the Property) resulting from all untruths,
inaccuracies or incorrectness with respect to Property Representations in all
Update. Certificates delivered pursuant to all PSAs, in the aggregate, are
reasonably estimated to exceed three percent (3%) of the aggregate purchase
prices in all of the PSAs (the “Aggregate Purchase Price”) so long as Seller
grants to Purchaser in writing in a form reasonably satisfactory to Purchaser at
that time the right to pursue Seller for damages following Closing on account of
all such breaches of Property Representations as a Qualifying Claim
notwithstanding Purchaser’s knowledge of such breaches) and Claim(s) prior to
the Closing.
4.     Wells Tenant Estoppel Certificate.     Supplementing Section 12.1.6 of
each of the PSAs, a Wells Tenant Estoppel Certificate which would otherwise
satisfy the condition in Section 12.1.6 but for solely on account of an
allegation of one or more uncured defaults by Seller under the applicable Wells
Lease (a “Seller WL Default Claim”), shall satisfy the condition in Section
12.1.6 of each of the PSAs as long as (i) such estoppel certificate does not
indicate any Seller WL Default Claim under the applicable Wells Lease which
default, alone, or in the aggregate with all other Seller WL Default Claims
noted in the Wells Tenant Estoppel Certificates exceeds two percent (2%) of the
Aggregate Purchase Price, (ii) all such Seller WL Default Claims are fully
curable (without termination of any Wells Lease) by the payment of money by
Purchaser after Closing, and (iii) at Closing Purchaser is given a credit
against the Aggregate Purchase Price for the amount of such Seller WL Default
Claims.
5.     Casualty Loss and Condemnation.     Notwithstanding Section 17.1 of each
of the PSAs, no Interruption Event with respect to a casualty which does not
entitle Wells to terminate

2

--------------------------------------------------------------------------------




any Wells Lease shall be deemed a Material Event, unless the Restoration Costs,
by themselves or in the aggregate with all other casualty Restoration Costs
under all PSAs (under circumstances when the casualty events in question do not
entitle Wells to terminate any Wells Lease) exceeds three percent (3%) ofthe
Aggregate Purchase Price.
6.     Wells Purchase Rights.
(a)
In the event that Wells shall exercise the Wells Purchase Right with respect to
one or more Properties (any Property with respect to which a Wells Purchase
Right is exercised being an “Excluded Property”), Seller hereby agrees to
reimburse a Purchaser of each Excluded Property Thirty Thousand Dollars
($30,000.00) for each Excluded Property.

(b)
In the event that Wells shall exercise the Wells Purchase Right with respect to
one or more Properties, and the aggregate purchase price of the Excluded
Properties pursuant to the PSAs for such Excluded Properties shall exceed Ninety
Five Million Dollars ($95,000,000.00) (the “Termination Threshold”), Purchaser
shall have the right, exercisable by written notice to Seller within three (3)
Business Days of the date on which a Purchaser receives notice of the exercise
of the first Wells Purchase Right which causes the aggregate Purchase Price of
the Excluded Properties to exceed the Termination Threshold, to terminate all
(but not less than all) of the PSAs. Upon such termination, the Deposit made
pursuant to each PSA shall be returned to the Purchaser and the parties shall
have no further liability pursuant to the PSAs, except as may otherwise be
expressly set forth in the PSAs.

7.     Survival of Purchaser Claims.     If a Purchaser, within ninety (90) days
after the end of the Survival Period commences a legal proceeding against Seller
alleging that Seller is in breach of a Surviving Seller Representation and that
such Purchaser has suffered actual damages as a result thereof (a “Proceeding”),
and a court of competent jurisdiction, pursuant to a final, non-appealable order
in connection with such Proceeding, determines that (1) the applicable Surviving
Seller Representation was breached as of the date of the respective PSA or the
Closing Date and (2) Purchaser suffered actual damages (the “Damages”) by reason
of such breach and (3) except as provided in Paragraph 3, Purchaser did not have
actual knowledge of such breach prior to the Closing (each such claim being
referred to herein as a “Qualifying Claim”), then such Purchaser shall be
entitled to receive an amount equal to the Damages; provided, however, such
Purchaser shall not be entitled to pursue any claims against Seller for damage
to such Purchaser unless such Purchaser’s Qualifying Claims, alone or in the
aggregate with all other Qualifying Claims under the other PSAs, equal or exceed
the Floor. If a Purchaser has a Qualifying Claim against Seller that is more
than the Floor, alone or in the aggregate with all other Qualifying Claims under
the other PSAs, then such Purchaser shall be entitled to pursue the actual loss
suffered by such Purchaser in connection with such Qualifying Claim against
Seller, but in no event shall Seller’s liability for any and all Qualifying
Claims under all PSAs exceed the Ceiling. For purposes of this Paragraph 7,
Purchaser shall be deemed to have actual knowledge if the fact in issue was
contained in or expressly referred to in the exhibits or

3

--------------------------------------------------------------------------------




schedules to the PSAs or in the materials delivered or made available to
Purchaser on the DataSite at least five (5) days before the end of the Due
Diligence Period.
8.     Timing Coordination.     For purposes of the Application of Sections
5.I(a) and 6.2.1 of each PSA, the “RFR Notice Delivery Date” and the “Offer
Notice Delivery Date”, as applicable, shall be the date of the last actual RFR
Notice Delivery Date and Offer Notice Delivery Date under all of the PSAs, and
the Outside Closing Date shall not be (a) earlier than fifteen (15) Business
Days after the latest date of expiration of the Due Diligence Periods under the
PSAs or (b) later than twenty (20) Business Days after the latest date of
expiration of the Due Diligence Periods under the PSAs.
9.     Closing Documents.     At the Closing, (a) Seller and the Guarantors
shall execute and deliver the Inducement and Guaranty Agreement in accordance
with each Purchase Agreement and (b) Seller and the Guarantors shall cause the
constituent partners or members, as applicable, of Seller and Seller’s general
partner to (i) execute and deliver the Restated Partnership Agreement and the
Restated FS LLC Agreement in the form of each required by the Purchase Agreement
and (ii) take all such actions as are required under the Purchase Agreement with
respect thereto. In addition, each of Seller and the Guarantors agree that the
provisions of Section 32 of the Purchase Agreement, including without
limitation, the release of Seller and the Seller Parties contained therein shall
in no event apply to Seller’s and Guarantor’s obligations under this Agreement
or the Inducement and Guaranty Agreements.
10.     Transfer of Rights under the Inducement and Payment Guaranty
Agreement.     Notwithstanding any provision of any Inducement and Guaranty
Agreement, (a) a “Purchaser Successor” shall mean only a purchaser from
Purchaser who acquires all of the Properties or a Permitted Lender following
foreclosure of its mortgage lien (or receipt of a deed in lieu of foreclosure);
provided, however, that notwithstanding the foregoing, Purchaser shall have the
right to enforce any Inducement and Guaranty Agreement against Seller or any
Guarantor on behalf of any purchaser of the Property specified in such
Inducement and Guaranty Agreement from the Purchaser (and during the period
Purchaser is no longer in title of a particular Property due to Purchaser’s sale
or other assignment), in the event that such purchaser does not otherwise
satisfy the definition of Purchaser Successor contained in this subsection (a),
and (b) Purchaser may only grant a pledge of or security interest in its rights
under the Inducement and Guaranty Agreement to the single lender or
administrative agent referenced in Section 5.13 of the Inducement and Guaranty
Agreement provided that such Person is either (i) a single lender which as
extended loans (including refinancing loans) to Purchaser or its Affiliates
secured by mortgage liens and security interests on some or all of the
Properties, or (ii) a single administrative agent acting for one or more lenders
which have extended loans (including refinancing loans) to Purchaser or its
Affiliates secured by mortgage liens and security interests on some or all of
the Properties (in either case, a “Permitted Lender”).
11.     Miscellaneous.
(a)
Time wherever specified herein for satisfaction of conditions or performance of
obligations of Purchaser is of the essence of this Agreement.


4

--------------------------------------------------------------------------------




(b)
(i)     THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF CALIFORNIA, WHICH STATE
THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE OF THIS AGREEMENT. THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY
THE LAW OF SUCH STATE, THE LAW OF THE STATE OF CALIFORNIA SHALL GOVERN THE
CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL OBLIGATIONS ARISING HEREUNDER.
TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT, AND THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

(ii)     ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES AND THE PARTIES WAIVE ANY OBJECTIONS BASED ON
VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
THE PARTIES HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH COURT IN
ANY SUIT, ACTION OR PROCEEDING. EACH OF SELLER AND THE GUARANTORS (EACH, A
“SELLER PARTY”) DOES HEREBY DESIGNATE AND APPOINT CORPORATION SERVICE COMPANY AS
ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY AND
ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY
FEDERAL OR STATE COURT IN LOS ANGELES, CALIFORNIA, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO SUCH SELLER PARTY IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH SELLER PARTY IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN THE STATE OF CALIFORNIA. EACH SELLER PARTY (1)

5

--------------------------------------------------------------------------------




SHALL GIVE PROMPT NOTICE TO PURCHASER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED
AGENT HEREUNDER, (2) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A
SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN LOS ANGELES, CALIFORNIA (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (3) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN LOS ANGELES, CALIFORNIA OR IS
DISSOLVED WITHOUT LEAVING A SUCCESSOR.
(c)
This Agreement may be signed in any number of counterparts; each of which shall
be an original, and all of which taken together shall constitute a single
agreement, with the same effect as if the signatures thereto and hereto were
upon the same instrument. For purposes of this Agreement, a telecopy or
electronic format of an executed counterpart shall constitute an original. Any
party delivering an executed counterpart of this Agreement by telecopier or
electronic format shall also deliver an original executed counterpart of this
Agreement, but the failure to deliver an originally executed counterpart shall
not affect the validity of this Agreement.

(d)
Neither this Agreement nor any memorandum or short form thereof may be recorded
by Purchaser. A violation of this prohibition shall constitute a material breach
by Purchaser of this Agreement.

(e)
If any provision in this Agreement, or its application to any person or
circumstance, is held to be invalid or unenforceable to any extent, that
.holding shall not affect the remainder of this Agreement or the application of
that provision to persons or circumstances other than that to which it was held
invalid or unenforceable.

(f)
(i)     Except as may be required in order to comply with a court order or a
governmental requirement, neither Purchaser nor Seller shall publicly disclose
by written press release, public announcement or otherwise, the financial terms
of this transaction without the prior written approval of the other party,
provided, however, that, notwithstanding the foregoing, either party shall be
permitted to disclose the financial terms of the transaction to any of its
attorneys, accountants, agents, consultants, advisors, investors and/or lenders
who have agreed to keep such information confidential, and nothing contained
herein shall prohibit either party from making any public announcement(including
without limitation placing a notice on a website of such party and/or an
affiliate thereof) or issuing any written press release to announce the
occurrence of closing and the purchase of the Properties by Purchaser.


6

--------------------------------------------------------------------------------




(ii)     Notwithstanding the foregoing and anything to the contrary in this
Agreement, nothing contained herein shall impair Seller’s right to disclose
information relating to this Agreement or any Property (i) to any due diligence
representatives and/or consultants that are engaged by, work for or are acting
on behalf of, any securities dealers and/or broker dealers evaluating Seller,
(ii) in connection with any filings (including any amendment or supplement to
any S-11 filing) with governmental agencies (including the SEC) by any REIT
holding, or that is considering holding, an interest (direct or indirect) in
Seller, and (iii) to any broker/dealers in the Seller’s or any REIT’s
broker/dealer network and any of the REIT’s or Seller’s investors.
(iii)     The provisions of this Paragraph 6(f) shall survive closing under the
PSAs or earlier termination ofthis Agreement and the PSAs.
(g)
TO THE FULLEST EXTENT PERMITTED BYLAW, EACH PARTY HEREBY WAIVES, IRREVOCABLY AND
UNCONDITIONALLY, TRIAL BY JURY IN ANY ACTION BROUGHT ON, UNDER OR BY VIRTUE OF
OR RELATING IN ANY WAY TO THIS AGREEMENT OR ANY OF THE DOCUMENTS AND/OR
INSTRUMENTS EXECUTED IN CONNECTION HEREWITH, THE PROPERTY OR ANY CLAIMS,
DEFENSES, RIGHTS OF SET-OFF OR OTHER ACTIONS PERTAINING HERETO OR TO ANY OF THE
FOREGOING.

(h)
All notices (including without limitation approvals, consents and exercises of
rights or options) required by or relating to this Agreement shall be in writing
and shall either be (i) hand delivered, (ii) delivered by nationally recognized
overnight courier service, or (iii) electronic mail (provided that any delivery
by electronic mail is also simultaneously deposited for delivery by one of the
delivery methods set forth in subsections (i) or (ii)). All notices shall be
addressed to the other respective parties at the addresses set forth below, or
at such other address as such other party shall designate by notice, and shall
be effective when delivered to such address:

If to Seller:
c/o GKK Realty Advisors, LLC
420 Lexington Avenue
19th Floor
New York, New York 10170
Attention: Allan B. Rothschild
allan.rothschild@gkk.com
With a required copy to:
c/o KBS Capital Advisors LLC

7

--------------------------------------------------------------------------------




620 Newport Center Drive
Suite 1300
Newport Beach, California 92660
Attention: James Chiboucas, Esq.
jchiboucas@kbsrealty.com
And to:
c/o KBS Capital Advisors LLC
620 Newport Center Drive
Suite 1300
Newport Beach, California 92660
Attention: David E. Snyder
dsnyder@kbs-ca.com
And with a required copy to:
Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166
Attention: Stephen L. Rabinowitz, Esq.
E-mail: rabinowitzs@gtlaw.com
If to Purchaser:
National Financial Realty Inc.
21250 Hawthorne Blvd.
Suite 700
Torrance, CA 90503
Attention: Vincent E. Pellerito
email: vpellerito@nationalfr.com
With a required copy to:
Paul Hastings LLP
515 South Flower Street
Twenty-Fifth Floor
Los Angeles, CA 90071
Attention: Patrick Ramsey
email: patrickramsey@paulhastings.com.
(i)
This Agreement may not be changed, modified or terminated, except by an
instrument executed by the all parties hereto.

(j)
This Agreement is an agreement solely for the benefit of the parties hereto. No
other person, party or entity shall have any rights hereunder


8

--------------------------------------------------------------------------------




nor shall any other person, party or entity be entitled to rely upon the terms,
covenants and provisions contained herein.
[REMAINDER OF PAGE INTENTIONALLY BLANK]



9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement the date and year
first above written.
 
 
 
SELLER:
Witness:


 
 
FIRST STATES INVESTORS 3300 B, L.P.,
 
 
 
a Delaware limited partnership
/s/ Teresa Fakalata
 
 
Teresa Fakalata
 
 
By:
/s/ David E. Snyder
 
 
 
/s/ Jennifer Ulmer
 
 
 
David E. Snyder
Chief Financial Officer
Jennifer Ulmer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PURCHASER:
Witness:


 
 
NATIONAL FINANCIAL REALTY – WFB EAST COAST, LLC,
 
 
 
/s/ Authorized signatory
 
 
a Delaware limited liability company
 
 
 
 
 
/s/ Authorized signatory
 
 
By:
National Financial Realty, Inc.
a California corporation,
its manager
 
 
 
 
 
 
By:
/s/ Vincent E. Pellerito
 
 
 
 
 
 
 
Vincent E. Pellerito,
President




[Signature Page to Omnibus Agreement]

--------------------------------------------------------------------------------




 
 
 
GUARANTORS:
Witness:


 
 
KBS REIT PROPERTIES, LLC,
 
 
 
a Delaware limited liability company
/s/ Teresa Fakalata
 
 
 
 
 
By:
KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member
/s/ Jennifer Ulmer
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
KBS REAL ESTATE INVESTMENT
TRUST, INC.,
a Maryland corporation,
its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ David E. Snyder
 
 
 
 
 
 
David E. Snyder
Chief Financial Officer
 
 
 
 
 
 
 
Witness:


 
 
KBS DEBT HOLDINGS, LLC, 
 
 
 
a Delaware limited liability company
/s/ Teresa Fakalata
 
 
 
 
 
 
 
 
 
/s/ Jennifer Ulmer
 
 
By:
KBS LIMITED PARTNERSHIP,
a Delaware limited partnership,
its manager
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
KBS REAL ESTATE INVESTMENT
TRUST, INC.,
a Maryland corporation,
its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ David E. Snyder
 
 
 
 
 
 
David E. Snyder
Chief Financial Officer






[Signature Page to Omnibus Agreement]

--------------------------------------------------------------------------------




EXHIBIT A
PROPERTIES
Count
Property Name
Address Line
City
State
Property
Type
Rentable
SF
1
3401 - Plaza
101 N Independence Mall East
Philadelphia
PA
OFF
481,958
2
3357 - Mortgage Center
1100 Corporate Center Dr
Raleigh
NC
OPS
450,393
3
3438 - WVOC-Four Story
7711 Plantation Rd
Roanoke
VA
OPS
443,181
4
3362 - West End Center
809 West 4 1/2 St
Winston-Salem
NC
OFF
343,336
5
3343 - Atlant Ops Cntr
3579-3585 Atlanta Ave
Atlanta
GA
OPS
335,608
6
3415 - Columbia Grystn
101 Greystone Blvd
Columbia
SC
OFF
240,976
7
3365 - Winston Salem
401 Linden St
Winston-Salem
NC
OFF
187,743
8
3354 - Greenville Sals
1451 Thomas Langston Rd
Winterville
NC
OFF
111,898
9
3441 - West End Cntr
801 W. 4th Street
Winston Salem
NC
OPS
85,455
10
3368 - Haddon Township
600 W Cuthbert Boulevard
Hadden Twnship
NJ
OPS
75,937
11
3391 - Lancaster Square
100 North Queen Street
Lancaster
PA
BRH
59,045
12
3345 - Columbus Main
101 13th Street
Columbus
GA
BRH
50,759
13
3371 - Morristown Offc
21 South St
Morristown
NJ
BRH
39,955
14
3413 - Chalstn 16 Brd
16 Broad St
Charleston
SC
OFF
39,558
15
3370 - Main Strt Offic
40 Main St
Toms River
NJ
BRH
35,660
16
3346 - Dalton Main
201 S Hamilton St
Dalton
GA
OFF
33,496
17
3351 - Burlington
500 S Main St
Burlington
NC
OFF
29,688
18
3408 - York Square
12 E Market St
York
PA
BRH
27,967
19
3353 - Goldsboro
301 East Ash Street
Goldsboro
NC
OFF
27,112
20
3348 - Pikesvill Brnch
1515 Reisterstown Rd
Baltimore
MD
BRH
26,540
21
3339 - South Fort Myrs
12751 S Cleveland Ave
Fort Myers
FL
OFF
25,370
22
3376 - Red Bank Mn Off
303 Broad St
Red Bank
NJ
OFF
23,856
23
3433 - VA Beach Pembrk
125 Independence Blvd
Virginia Beach
VA
OFF
22,403
24
3319 - Downtown Laklnd
113 S Tennesee Ave
Lakeland
FL
BRH
21,479
25
3331 - New Warrngtn Rd
21 New Warrington Rd
Pensacola
FL
BRH
21,205
26
3333 - Okeechob Trnpke
5849 Okeechobee Blvd
West Palm Beach
FL
OFF
20,336
27
3405 - West Chestr Off
1100 Corporate Center Dr
West Chester
PA
OFF
19,063
28
3429 - Market St Office
141 E Market St
Harrisinburg
VA
BRH
18,869
29
3328 - Kings Point
6646 W Atlantic Ave
Delray Beach
FL
BRH
15,890
30
3427 - Clintwood
80 MaIin Street
Clintwood
VA
BRH
13,495
31
3393 - Media Office
217 W Baltimore Pike
Media
PA
BRH
11,297
32
3422 - Blacksburg
200 N Main St
Blacksburg
VA
BRH
10,912
33
3314 - Dade City
14210 7th St
Dade City
FL
BRH
10,822
34
3380 - Trenton-Brnswck
891 Brunswick Ave
Trenton
NJ
BRH
10,529
35
3341 - West Hollywood
6015 Washington St
Hollywood
FL
BRH
10,388
36
3425 - Christnburg Mn
4 E Main St
Christainsburg
VA
BRH
9,644
37
3342 - Westward
2701 Okeechibee Blv
West Palm Beach
FL
BRH
9,181
38
3356 - Market Street
201 East Market St
Smithfield
NC
BRH
8,633
39
3411 - Bennettsvll Main
145 Broad St
Bennettsville
SC
BRH
6,527
40
3420 - Amherst Sth Main
258 S Main St
Amherst
VA
BRH
6,055
41
3423 - Brookneal
227 Main St
Brookneal
VA
BRH
5,339
PORTFOLIO TOTAL
3,427,558


12